Title: From George Washington to Thomas Hutchins, 16 January 1782
From: Washington, George
To: Hutchins, Thomas


                  
                     Sir
                     Philada 16th January 1782
                  
                  In answer to yours of the 14th I can only say, it is my earnest wish you should proceed, if possible, to the southern Army, where you could probably, for some time to come, employ yourself most advantageously; the enemy appearing, by the latest accounts, to have left us in possession of the whole Country, except the Vicinities of Charles Town and Savannah—permitting you to accept the appointment of one the Commissioners on the part of Pennsylvania, to settle the Boundary between that State and Virginia, or giving you liberty to accompany the commissioners on that Business, does not lay with me.  Should it be thought necessary, or that it would conduce to the public good, the previous application must be made to Congress; but I confess to you, I think you will, with more propriety, still make it your endeavour to get to the southward.  I am Sir Yr most obt servt.
                  
               